DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections Repeated
1.	The 35 U.S.C. double patenting rejection of claims 1-15 over claims 1-8 of US Patent 10573872 has been repeated as previously made in office action 9/1/21.
Response to Arguments

Applicant’s arguments, see pages 4-5 filed 11/29/21, with respect to claim 1 have been fully considered and are persuasive.  The 102(a) rejection of claims 1-3.10-11 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/JANE J RHEE/Primary Examiner, Art Unit 1724